Opinion issued October 30, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00065-CV
                           ———————————
 HARRIS COUNTY MUNICIPAL UTILITY DISTRICT NO. 11, Appellant

                                       V.

 NORTHSIDE INDUSTRIAL PARK, L.P., SCHROEDER PARTNERSHIP,
    LTD., AND SPEER-SCHROEDER PARTNERS, L.P., Appellees


                   On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-05394


                         MEMORANDUM OPINION

      The parties have filed an “Agreed Motion to Dismiss” this appeal, informing

the Court that they have “resolved the issues before the Court and no longer wish
to pursue the litigation.” See TEX. R. APP. P. 42.1(a)(2). No opinion has issued.

See TEX. R. APP. P. 42.1(c).

      We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2),

43.2(f). We dismiss any other pending motions as moot.

                               PER CURIAM

Panel consists of Justices Jennings, Sharp, and Massengale.




                                        2